Citation Nr: 0922380	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  06-33 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the Veteran's income is excessive for the receipt of 
nonservice-connected pension benefits.

(The issue of whether new and material evidence has been 
received to reopen a previously denied claim for service 
connection for a low back disorder will be addressed in a 
separate decision).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1943 to 
February 1946. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's countable annual family income for a Veteran 
with a dependent spouse, minus unreimbursed medical expenses, 
does not exceed the maximum annual pension rate (MAPR) for 
benefits for the August 2005 to September 2006 annualization 
period.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension 
benefits are met during the August 2005 to September 2006 
annualization period.  38 U.S.C.A. §§ 1503, 1521 (West 2002 & 
Supp. 2008)); 38 C.F.R. §§ 3.1, 3.3, 3.21, 3.23, 3.50, 3.205, 
3.271, 3.272, 3.273 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder finds compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  However, if any defect in VCAA notice or 
assistance is found, such defect is not prejudicial to the 
Veteran, given the completely favorable disposition of the 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Governing Laws and Regulations for Pension

Pursuant to 38 U.S.C.A. § 1521(a), pension is payable to a 
Veteran of a period of war who is permanently and totally 
disabled from nonservice-connected disability not the result 
of his or her own willful misconduct.  Martin v. Brown, 7 
Vet. App. 196, 198 (1994).  Basic entitlement exists if, 
among other things, the Veteran's income is not in excess of 
the applicable maximum annual pension rate (MAPR) specified 
in 38 C.F.R. § 3.23 as changed periodically and reported in 
the Federal Register.  See 38 U.S.C.A. § 1521 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), (d)(4) 
(2008).  The MAPR is published in Appendix B of VA Manual 
M21-1 (M21-1) and is to be given the same force and effect as 
if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.  
The MAPR is revised every December 1st and is applicable for 
the following 12 month period.  The MAPR shall be reduced by 
the amount of the countable annual income of the Veteran.  
38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23 (2008).  
Fractions of dollars will be disregarded in computing annual 
income.  38 C.F.R. § 3.271 (h).  

In determining annual income, all payments of any kind or 
from any source (including salary, retirement or annuity 
payments, or similar income, which has been waived) shall be 
included during the 12 month annualization period in which 
received, except for listed exclusions.  38 U.S.C.A. § 
1503(a); 38 C.F.R. § 3.271(a).  Social Security 
Administration (SSA) income is not specifically excluded 
under 38 C.F.R. § 3.272, nor is the income of a spouse.  In 
fact, countable income expressly includes gross salary or 
wages of the Veteran and his spouse.  38 C.F.R. § 3.271(b).  
Therefore, such incomes are included as countable income.  

Unreimbursed medical expenses in excess of 5 percent of the 
MAPR, which have been paid, may be excluded from an 
individual's income for the same 12-month annualization 
period to the extent they were paid.  38 C.F.R. § 
3.272(g)(1)(iii).  In order to be excluded from income, these 
medical expenses must be paid during the time period at 
issue, regardless of when they were incurred.  In addition, 
they must be out-of-pocket expenses, for which the Veteran 
received no reimbursement, such as through an insurance 
company.  However, medical insurance premiums themselves, as 
well as the Medicare deduction, may be applied to reduce 
countable income.

For the purpose of determining initial entitlement, the 
monthly rate of pension shall be computed by reducing the 
applicable maximum pension rate by the countable income on 
the effective date of entitlement and dividing the remainder 
by 12. 38 C.F.R. § 3.273(a).  Recurring income, received or 
anticipated in equal amounts and at regular intervals such as 
weekly, monthly, quarterly and which will continue throughout 
an entire 12 month annualization period, will be counted as 
income during the 12-month annualization period in which it 
is received or anticipated.  38 C.F.R. § 3.271(a)(1).  
Nonrecurring income (income received on a one-time basis) 
will be counted, for pension purposes, for a full 12 month 
annualization period following receipt of the income.  38 
C.F.R. § 3.271(c).  

As of December 1, 2004, the MAPR for a Veteran with one 
dependent was $13,309. See 38 C.F.R. § 3.23(a)(1); M21-1, 
Part I, Appendix B; 
(http://www.vba.va.gov/bln/21/Rates/pen0104.htm).  Five 
percent of this amount is $665.

As of December 1, 2005, the MAPR for a Veteran with one 
dependent was $13,855. See 38 C.F.R. § 3.23(a)(1); M21-1, 
Part I, Appendix B; 
(http://www.vba.va.gov/bln/21/Rates/pen0105.htm).  Five 
percent of this amount is $692.

Analysis

The Veteran previously had briefly been in receipt of pension 
benefits in the late 1980s and early 1990s, but these 
benefits were subsequently terminated in 1991 because of the 
Veteran's failure at that time to submit an updated Improved 
Pension Eligibility Verification Report or EVR (VA Form 21-
0516-1).  In any event, in a January 1993 letter from the 
Veteran to the RO, he indicated he no longer required pension 
benefits at that time.  Both he and his spouse were in 
receipt of SSA benefits, which prevented eligibility for VA 
pension benefits due to excessive income.  His pension 
benefits were terminated.  

Based on an August 2005 application, the Veteran is again 
seeking an award of nonservice-connected pension benefits.  
His claim has been denied by the RO throughout the current 
appeal due to the Veteran's excessive annual income.  

Initially, the record reveals that the Veteran has the 
requisite wartime service and minimal net worth.  In 
addition, he is permanently and totally disabled per the 
applicable statute and regulation as evidenced by his receipt 
of SSA disability benefits, his age (85), and permanent and 
total disability from his low back disorder.  See 38 C.F.R. 
§ 3.3(a)(3).  

In this vein, the basis of the RO's denial of pension 
benefits was predicated on the RO's finding that the Veteran 
had not submitted sufficient evidence of a valid marriage 
with his spouse, for purposes of including her as a dependent 
when calculating the MAPR.  Since he was not entitled to the 
higher MAPR for a dependent spouse, his family income easily 
exceeded the MAPR for a Veteran without a spouse, negating 
entitlement to pension benefits based on excessive income 
above the MAPR.  See August 2006 Statement of the Case (SOC).  

The problem stems from his August 2005 application for 
pension benefits.  The Veteran indicated that his spouse was 
previously married to another individual in the 1950s.  
According to the Veteran, she then divorced this individual 
sometime between 1957-1959.  She then married the Veteran in 
July 1962.  They have been together ever since.  The RO 
requested that the Veteran submit a divorce decree 
demonstrating that his spouse was legally divorced prior to 
the Veteran's marriage to her, but the Veteran has failed to 
submit a divorce decree.  See November 2005 personal 
statement; January 2006 Notice of Disagreement (NOD).    

The Board must therefore initially address whether the 
Veteran has submitted sufficient evidence to demonstrate that 
his marriage to his spouse is valid under VA regulations, 
permitting the use of a higher MAPR due to her dependency 
status as a spouse.  In this regard, under 38 C.F.R. 
§ 3.50(a), a spouse is a person whose marriage to the Veteran 
meets the requirements of 38 C.F.R. § 3.1(j) (2008).  Under 
38 C.F.R. § 3.1(j), for VA benefits purposes, a marriage 
means a marriage valid under the law of the place where the 
parties resided at the time of marriage, or the law of the 
place where the parties resided when the right to benefits 
accrued.  Proof of marriage can be established by a copy or 
abstract of the public record of marriage, or a copy of the 
church record of marriage, containing sufficient data to 
identify the parties, the date and place of marriage, and the 
number of prior marriages if shown on the official record.  
38 C.F.R. § 3.205(a).  In the absence of conflicting 
information, proof of marriage which meets the requirements 
of paragraph (a) of this section together with the claimant's 
certified statement concerning the date, place and 
circumstances of dissolution of any prior marriage may be 
accepted as establishing a valid marriage, provided that such 
facts, if they were to be corroborated by record evidence, 
would warrant acceptance of the marriage as valid.  38 C.F.R. 
§ 3.205(b).  

In addition, the VA Adjudication Procedures Manual provides 
that documentary proof of dissolution of prior marriages is 
not routinely required.  The claimant's statement of marital 
history is adequate in the absence of conflicting evidence.  
Only if the claimant submits conflicting evidence concerning 
prior marriages, including prior marriages of his/her spouse, 
should the VA request documentary proof of dissolution of the 
marriages as needed to resolve the conflict.  It is not 
necessary to request documentary proof of the resolution of 
all prior marriages for both parties.  See VA Adjudication 
Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 5, 
Section B, Topic 10, Block a.  
   
In the present case, the Veteran submitted a July 1962 
marriage license from the State of Connecticut, establishing 
proof of his marriage to his spouse.  Notably, this marriage 
license verifies that his spouse was previously divorced, as 
the Veteran alleges.  The Veteran has credibly indicated that 
his spouse's prior marriage ended in divorce sometime between 
1957-1959.  Importantly, the marriage license acknowledged 
the previous divorce.  There has been no conflicting or 
contradictory evidence concerning the prior marriage of his 
spouse.  The Veteran's statement of marital history is thus 
deemed adequate.  In fact, when the RO in Atlanta, Georgia 
previously established pension benefits for the Veteran in 
the late 1980s, it considered his wife a spouse for VA 
benefit purposes.  Therefore, based on the applicable 
regulation, 38 C.F.R. § 3.205(a) and (b), in addition to the 
applicable section of the VA Adjudication Procedures Manual, 
the Board concludes no further proof is needed to establish 
the validity of the Veteran's marriage to his dependent 
spouse.  As such, the evidence has established his spouse as 
a dependent for VA purposes, permitting the use of a higher 
MAPR due to her dependency status.  

The remaining question at issue is whether his annual family 
income is below the MAPR for a Veteran with a dependent 
spouse, such that he would be entitled to pension benefits.

The record indicates that the Veteran and his wife currently 
receive income from SSA.  Thus, for the period under 
consideration, countable income includes the Veteran's and 
his wife's SSA payments.  From this amount, medical expenses 
(if in excess of 5 percent of the applicable MAPR) should be 
subtracted.  In this regard, the Veteran and his wife both 
appear to have paid Medicare Part B premiums each month.  

The Veteran filed his claim for nonservice-connected pension 
in August 2005.  Therefore, the Board must calculate his 
family income for the initial 12 month annualization period 
from August 2005 to September 2006.  See 38 C.F.R. 
§ 3.271(a).  The RO obtained electronic SSA reports for the 
Veteran and his spouse showing that as of December 1, 2004, 
the Veteran was being paid SSA benefits of $575.20 a month, 
while his spouse was receiving SSA benefits of $466.20 a 
month.  As of December 1, 2005, additional electronic SSA 
reports reveal that the Veteran's SSA benefit payments 
increased to $598.50 a month, while his spouse's SSA benefits 
increased to $484.50 a month.  These numbers correspond to 
the SSA benefits numbers reported by the Veteran, except that 
the Veteran already deducted his Medicare Part B premiums 
when reporting his SSA benefits.  See August 2005 pension 
claim; November 2005 personal statement.  In short, the 
Veteran and his spouse's SSA income was verified as accurate.    

Thus, with regard to income, for the annualization period 
between August 2005 to September 2006, the Veteran's yearly 
income was $1725.60 ($575.20 x 3 months) + $5,386.50 (598.50 
x 9 months) which = $7,112.10.  His wife's yearly income was 
$1,398.60 ($466.20 x 3 months) + $4,360.50 ($484.50 x 9 
months) which = $5,759.10.  Therefore, the total yearly 
family income was $7,112.10 (for the Veteran) + $5,759.10 
(for his spouse) which = $12,871.20 total.   
But in order to calculate the countable income for that 
annualization period, the Board must also exclude from the 
income any unreimbursed medical expenses in excess of 5 
percent of the MAPR for the Veteran and his dependent spouse.  
See 38 C.F.R. § 3.272(g)(1)(iii).  In this regard, as noted 
above, as of December 1, 2004, the MAPR for a Veteran with 
one dependent was $13,309.  Five percent of this amount is 
$665.  

With regard to expenses, the RO obtained electronic SSA 
reports for the Veteran and his spouse showing that as of 
December 1, 2004, the Veteran and his spouse each paid 
unreimbursed Medicare Part B premiums of $78.20 a month.  As 
of December 1, 2005, the Veteran and his spouse's 
unreimbursed Medicare Part B premiums had increased to $88.50 
a month.  Therefore, for the first 3 months of the 
annualization period, the Veteran's Medicare Part B premiums 
were $234.60 ($78.20 x 3 months) + $796.50 ($88.50 x 9 
months) which = $1,031.10 total.  The spouse's Medicare Part 
B premiums also totaled $1,031.10.  Therefore, the total for 
unreimbursed medical expenses for the 12 month annualization 
period from August 2005 to September 2006 was $1031.10 (for 
the Veteran) + $1031.10 (for his spouse) which = $2062.20.  
But medical expenses can only be deducted that are in excess 
of 5 percent of the MAPR.  Here the medical expenses 
($2062.20) exceed five percent of the MAPR ($665).  
Subtracting this amount ($2062.20 - $665) reveals medical 
expenses totaling $1,397.20 that are above 5 percent of the 
MAPR.  

Consequently, for the 12 month annualization period from 
August 2005 to September 2006, taking the Veteran and his 
spouse's yearly income of $12,871.20, and subtracting from 
this figure the allowable medical expenses of $1397.20, 
yields a final annual countable income of $11,474.  Based on 
this figure, for the 12 month annualization period from 
August 2005 to September 2006, the Veteran's countable income 
($11,474) does not exceed the applicable December 2004 MAPR 
($13,309) for a Veteran with a dependent spouse.  His 
countable income ($11,474)  also does not exceed the December 
2005 MAPR ($13,855) for a Veteran with a dependent spouse.  
In essence, his income is below the applicable pension rate.  
Therefore, the Veteran is legally entitled to nonservice-
connected pension benefits for the 12-month annualization 
period from August 2005 to September 2006.  The claim is 
granted.   

The Board acknowledges that in the May 2009 Informal Hearing 
presentation the Veteran's representative also requested 
entitlement to pension benefits for 2007.  However, neither 
the Veteran nor his representative submitted any updated 
income or expense information for 2007 or thereafter.  In 
essence, they have provided no up-to-date information needed 
to determine entitlement to pension benefits beyond December 
2006, since the SSA benefits have likely increased.  

Significantly, under the circumstances presented here, the 
Board finds that a remand would serve no useful purpose and 
would only delay the receipt of pension benefits by the 
claimant.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to the requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran are to 
be avoided).  

Here, the Board has used the medical expenses submitted for 
12 month annualization period from August 2005 to September 
2006 as a basis for the grant of nonservice-connected pension 
benefits during this period of time.  The Veteran is advised 
that if his income or expenses have changed since that time, 
his continuing entitlement to pension benefits will be 
considered in light of the facts then of record.





ORDER

Nonservice-connected pension benefits based on income is 
granted, subject to the laws and regulations governing the 
payment of VA pension.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


